      Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 1 of 6




TINITED STATES DISTRICT COURT
souTFItElrN DTSTRICT OF NEW YORK

 NICOLE MORzuSON, as Administrator for the
 Estate of Roberto Grant, and NICOLE
 MORRISON, as Mother and Legal Guardian for the
 Properfy of AG and SG, Decedent,s Minor
 Childrern,


                                     Plaintiffs,                       17 Civ.6779 (WHP)

                      V.

 TINITED STATES OF AMERICA,

                                    Defendant.




       InL   accordance with the provisions of 28 U.S.C.
                                                                  5 1746,I,    James R.   Gill. M.D.. herebv
declare ari follows with respect to the above-captioned case:

       I am cuffently the Chief Medical Examiner for the Connecticut Office of the Chief

       Medical Examiner. I have served in this position since July 2013.

       On February     5,202I,I provided       an expert report in this matter based upon my review            of
       in,ter alia, memoranda of interviews documented in             FBI form 302,the autopsy report
       prepared by    Dr' Jennifer Hammers of the New York City Office of the Chief Medical

       E>iaminer    ("NYC OCME"), and 51 autopsy images               and.   l2radiographs provided by NyC

       o(lME. A true       and correct copy of that report is attached as Exhibit A.

       On May     21,2021,I received       a disk   with additional autopsy images. The disk contained

       344 autopsy images, 2 fingerprint images,          1   I radiographs,   10 neuropathology images, 3

      visual ID images,      I   evidence image, and 6 check-in and 6 check-out images. I reviewed

      the images and compared them with the autopsy report. Aside from the 1/g,,red
     Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 2 of 6




       sontusion of the right lower lip that is described in the autopsy report
                                                                                but not seen in the

       autopsy images, there were no inconsistencies between the autopsy
                                                                         report and the

       autopsy images. Nothing in these additional photographs has caused me to change
                                                                                       any        of
       the opinions set forth in my February 5,2021report.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: Old Saybrook, Connecticut
       Ivty   l,20zl
Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 3 of 6




               EXHIBIT A
         Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 4 of 6



                                       James Gill, M.D.
                                Forensic Pathology Consultation
                                     17 Otter Cove Drive
                                   Old Saybrook, CT 06475

                                                            February 5, 2021

Re: Roberto Grant

Dear Attorney Simon and Attorney Issacharoff,
        I have been engaged by counsel on behalf of the United States of America to provide my
opinions in connection with the matter of Roberto Grant. I am a licensed physician and board
certified in anatomic and forensic pathology. I have experience in autopsy pathology and in
determining the cause and manner of death. My opinions below are all given to a reasonable
degree of medical certainty. My compensation is not contingent on my opinions below or on the
outcome of this matter. I have received the following in reference to this matter:

   1. New York City Office of Chief Medical Examiner (OCME) autopsy report (M15-
       003072), neuropathology report, case notes, investigative report, NYPD/OCME Missing
       Person’s Squad report, Death Certificate, and family identification form,
   2. OCME Autopsy images (51) and radiographs (12)
   3. Autopsy notes
   4. Toxicology reports (OCME and NMS)
   5. OCME hospital report of death form
   6. Medical Records: New York Presbyterian Hospital (5/19/15, MRN: 75678352)
   7. Bureau of Prisons Health Services: medical records (Reg#: 69913-054)
   8. FBI 302 Investigative Reports
   9. Inmate Incident report (NYM-15-0038)
   10. Metropolitan Correctional Center: Staff Memos
   11. NYS Dept of Correctional Services: Health Services (NYSID: 08481707N)
   12. Plaintiff Disclosure (Dr. Zhongxue Hua)

Brief synopsis of clinical history:
         Mr. Roberto Grant was 35-year-old man and inmate at the Metropolitan Correctional
Center. He had a past medical history of intermittent chest pain and shortness of breath with
exertion (5/18/10) and anemia (HCT 32.2, 3/12/20). On 11/17/11 he had a normal treadmill
stress test.

        On May 18, 2015 at approximately 23:40 hours, inmates on 11-South Tier 12 started
yelling to the unit officers that that an inmate “passed out.” Per hospital records, he was with
other prisoners and witnessed to be smoking some unknown substance (possibly synthetic
marijuana) before his cardiac arrest. Inmates reported seeing him suddenly become
unresponsive. He was witnessed to be sitting on his bed, then moved his feet to the floor, leaned
over, slumped and crumpled forward, and slowly fell to the floor (see FBI 302 interviews of
                                                 ). He was reported as unresponsive, sweating
profusely, and “snoring.” When facility staff responded, he was unresponsive (“atraumatic”) and
in cardiac arrest. A medical emergency was called and CPR was initiated. Attempts at
defibrillation occurred in the facility prior to EMS arrival. EMTs found him still in arrest; he
                                                                                                 1
         Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 5 of 6



was intubated, treated with medications, and shocked a fifth time. Attempts at resuscitation
continued for approximately 35 minutes in the jail and continued at the hospital. He remained
flatline and was pronounced dead at 00:33 on May 19th. An autopsy and toxicological testing
were performed at the New York City OCME. The death was certified with an “undetermined”
cause and manner of death.

Brief synopsis of findings at autopsy and photographs:
        Mr. Grant underwent an autopsy on May 19, 2015. He was a well-developed 5’10”, 204
lb. man. There was an endotracheal tube and defibrillator pads.
        There were abundant petechiae and subcutaneous periorbital emphysema. A 1/8” red
contusion was described of the right lower lip but is not seen in the autopsy image after the face
was cleaned (image 045). This lip area is where the endotracheal tube was secured (see image
005). There were no external injuries of the face, neck, trunk, or extremities. Specifically, there
were no contusions (bruises), abrasions (scrapes), or lacerations of the skin of the neck, face,
hands, arms, legs, or trunk. Internal exam revealed hemorrhages of the anterior neck
muscles/vessels/trachea, and tongue. The airway mucosal hemorrhage involved the posterior
(back) trachea, carina, and right main stem bronchus. There were scattered subcutaneous
hemorrhages of the extremities and head. There was no bone injury of the head or neck and no
intracranial collections of blood. The hyoid bone was not fractured.
        Disease: There was hypertensive and atherosclerotic cardiovascular disease with cardiac
hypertrophy (450 gms) and concentric left ventricular hypertrophy (1.8 cm). There was
atherosclerosis (50% stenosis) of the left main coronary artery and arteriolosclerosis of the renal
arteries.
        Postmortem toxicology testing did not detect ethanol or drugs of abuse.

Opinions:
The following are my opinions:
   1. Mr. Grant had hypertensive and atherosclerotic cardiovascular disease with enlargement
       of the heart, narrowing of a major coronary artery, and kidney involvement. He had a
       history of exertional chest pain. His diseases are common causes of sudden death.
       Enlargement of the heart puts a person at risk for a fatal arrythmia. Coronary artery
       atherosclerosis also puts a person at risk for a fatal arrythmia. These two disease
       processes, in combination, increased the risk of his sudden death. Although the left main
       coronary artery has moderate (not marked) atherosclerotic stenosis (narrowing), it is
       located in a critical artery, the left main (also known as the “widow-maker”) because it
       branches into two major arteries that supply the left ventricle with blood and oxygen.

   2. Given the context of the circumstances of his medical event related by witnesses, the
      attempted resuscitation, and the autopsy findings, his death was not caused by neck
      compression. Neck compression first causes unconsciousness and then if maintained,
      death. A person whose death is caused by strangulation, does not have an intervening
      “lucid” interval between compression and death. Therefore, a person witnessed to be
      casually chatting while sitting on a bunk bed and then suddenly slump and crumple to the
      floor, was not strangled to death.
              Instead, this is a classic description of a sudden cardiac arrest. He also was
      described as “snoring.” After the heart stops, it is common to have terminal seizure
      activity and reflexive attempts to continue breathing, so-called “agonal” breathing which
      are often described as snoring.
                                                                                               2
         Case 1:17-cv-06779-WHP Document 84 Filed 07/02/21 Page 6 of 6




   3. Attempted cardiovascular resuscitation does result in hemorrhage of the airways and
      surrounding tissues as well as petechiae (small hemorrhages) and subcutaneous
      emphysema. All of Mr. Grant’s neck, airway, and oral cavity findings are explained by
      resuscitation attempts.1-3 Mr. Grant underwent a prolonged resuscitation attempt by
      multiple providers (some inexperienced) which started before arrival of the EMTs. For
      example, the mucosal hemorrhage involving the right lung bronchus (which is in the
      chest and cannot be caused by compression of the neck) was caused by a traumatic
      endotracheal tube insertion. The lip contusion has not been documented photographically
      but is a classic injury seen from a malpositioned endotracheal tube.

   4. No synthetic cannabinoids were detected in the toxicology testing. In 2014 there were
      over 170 different known synthetic cannabinoids. NMS labs tested for 32 of them. One
      of the reasons synthetic cannabinoids are popular is that many may not be detected by
      toxicological testing. This is one reason there are so many varieties—the manufacturers
      (and users) are trying to stay ahead of drug testing laboratories.

   5. There were minor blunt injuries (hemorrhages under the scalp) of the head but none of
      them caused or contributed to death.

   6. Dr Hua stated that in the absence of “fatal and acute intoxication or fatal natural
      disease…the cause of death should be listed as inflicted and/or homicidal neck
      compression.” I agree that no drugs were detected but I disagree that there was an
      absence of “fatal natural disease.” Hypertensive and/or atherosclerotic cardiovascular
      disease are well-recognized causes of sudden death.

   7. Based on the circumstances and autopsy findings, Mr. Grant’s heart disease with or
      without a contribution of an undetected synthetic cannabinoid caused his death.

All of my opinions are based on a reasonable degree of medical certainty. I reserve the right to
revise my opinions based upon the receipt of new and/or additional information.

                                                             Sincerely,



                                                             James Gill, M.D.

1. Raven, K. P., et al. (1999). "Artifactual injuries of the larynx produced by resuscitative
intubation." Am J Forensic Med Pathol 20(1): 31-36.
2. Maxeiner, H. and R. Jekat (2010). "Resuscitation and conjunctival petechial hemorrhages." J
Forensic Leg Med 17(2): 87-91.
3. Krischer, J. P., et al. (1987). "Complications of cardiac resuscitation." Chest 92(2): 287-291.




                                                                                                     3
